DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered. 
This Office action is in response to the amendment filed July 12, 2021, which amends claims 1, 7, 14, 20, 22, and 23. Claims 1, 2, 4-8, 10-20, 22, and 23 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed July 12, 2021, caused the withdrawal of the rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed May 13, 2021.
Applicant’s amendment of the claims, filed July 12, 2021, caused the withdrawal of the rejection of claims 1, 2, 4-8, 10-20, and 23 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0235123) in view of Nagao et al. (US 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 10-20, 22, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 12)a12-Ar12], A11 and A13 are each independently selected from an anthracene, a pyridine, a pyrimidine, a quinoline, an isoquinoline,-94-114556013.1Appin No. 15/273,515Amdt date July 12, 2021Reply to Office action of May 13, 2021 naphthyridine, a quinoxaline, a phthalazine, a quinazoline and a cinnoline, and A12 is selected from an anthracene and a C1- C20 heterocyclic group, and when X12 is S or O, A11 and A13 are each independently selected from an anthracene and a C1- C20 heterocyclic group, and A12 is an anthracene, a pyridine, a pvrimidine, a quinoline, an isoquinoline, naphthvridine, a quinoxaline, a phthalazine, a quinazoline, or a cinnoline”. Although the broad teachings allow for A11 to A13 to be these groups the specification does not further disclose, such as in the example compounds, where A11 to A13 are each independently selected from the aforementioned groups. The applicant has not shown possession of compounds only comprised of the aforementioned groups. Although in paragraph [0105] the applicant teaches that A11 to A-13 can be benzene, a naphthalene, a phenanthrene, an anthracene, a pyridine, a pyrimidine, a quinoline, an isoquinoline, naphthyridine, a quinoxaline, a phthalazine, a quinazoline, and a cinnoline , this Markush group also has benzene and all the compounds the applicant shows in the specification comprises a benzene group. There is no teaching from the applicant that supports at least one of A11 to A13 is not a benzene group. The specification does not comprise support for the applicant’s claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2013/187894) (hereafter “Yamamoto”) in view of Matsumoto et al. (US 2012/0203010) (hereafter “Matsumoto”).
Regarding claims 1, 2, 4-8, 10-20, and 23, Yamamoto teaches an electroluminescent device comprising in order an anode, a hole injecting layer, a second hole transporting layer (applicant’s emission auxiliary layer), an emission layer, an electron transporting layer, and a cathode (paragraphs [00241]-[00244]).  Yamamoto teaches the second hole transporting layer (applicant’s emission auxiliary layer) is in contact with the light emitting layer and comprises arylamine groups (paragraph [00243]).  Yamamoto teaches the light emitting layer can be composed of two host 
    PNG
    media_image1.png
    143
    109
    media_image1.png
    Greyscale
 (same as applicant’s 129A), 
    PNG
    media_image2.png
    96
    138
    media_image2.png
    Greyscale
 (same as applicant’s 130A), and 
    PNG
    media_image3.png
    181
    104
    media_image3.png
    Greyscale
 (same as applicant’s 132A) are a few examples of the first host, mixed with 
    PNG
    media_image4.png
    114
    147
    media_image4.png
    Greyscale
 (same as applicant’s compound 105), as a second host material (paragraphs [0052], [0053], [0071], and [00223]-[00228]). Yamamoto teaches that the phosphorescent dopant can be 
    PNG
    media_image5.png
    110
    126
    media_image5.png
    Greyscale
, meets applicant’s formula 401, where xc1 is 2, xc2 is 1, M is Ir, X401 is N, A401 is a benzene group, X402 and X404 are C, X403 is N, A402 is a quinoline group, and L401
Yamamoto does not where the hole transporting layer comprises a compound that meets the applicant’s claimed invention.
Matsumoto teaches carbazole compounds for use as hole transporting materials in electroluminescent devices (paragraphs [0240]-[0242]).  Matsumoto taches that when applicant’s compounds A2, A3, B7, B10, C3, C6, D3, E7, F1, F8, F11, and F31 are used instead of known hole transporting materials the device has improved efficiency and a lower drive voltage (paragraphs [0187], [0249], and [0300]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Yamamoto so the hole transporting material was one of the compounds taught by Matsumoto and the taught hole transporting material. The motivation would have been to improve the efficiency and lower the drive voltage of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796